Name: 83/73/EEC: Commission Decision of 9 February 1983 on the establishment of a buffer zone in the region of Evros (Greece) and a financial contribution by the Community to measures to combat foot-and-mouth disease in that region (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  EU finance;  agricultural activity;  environmental policy;  regions of EU Member States
 Date Published: 1983-02-19

 Avis juridique important|31983D007383/73/EEC: Commission Decision of 9 February 1983 on the establishment of a buffer zone in the region of Evros (Greece) and a financial contribution by the Community to measures to combat foot-and-mouth disease in that region (Only the Greek text is authentic) Official Journal L 047 , 19/02/1983 P. 0028 - 0028 Spanish special edition: Chapter 03 Volume 27 P. 0033 Portuguese special edition Chapter 03 Volume 27 P. 0033 *****COMMISSION DECISION of 9 February 1983 on the establishment of a buffer zone in the region of Evros (Greece) and a financial contribution by the Community to measures to combat foot-and-mouth disease in that region (Only the Greek text is authentic) (83/73/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (1), as last amended by Decision 81/477/EEC (2), and in particular Article 2 thereof, Whereas epizootics of foot-and-mouth disease caused by viruses exotic to the Community have in recent years broken out in certain regions of south-eastern Europe; whereas the danger such viruses represent for livestock in the Community and in Greece in particular has not yet been averted; Whereas Greece has adopted measures designed to prevent exotic strains of foot-and-mouth disease spreading to its territory, in particular by setting up a buffer zone along its frontier with Turkey; whereas the purpose of this zone is to protect the livestock of Greece and the other Member States against the disease; whereas it should therefore be approved; Whereas the conditions for a financial contribution by the Community are met; whereas in order to be completely effective this contribution should amount to the maximum authorized by Decision 77/97/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The establishment by Greece of a vaccination buffer zone along its frontier with Turkey, in the region of Evros, in order to provide protection against exotic strains of foot-and-mouth disease, is hereby approved. Article 2 The Community shall make a contribution of: - 100 % of expenditure incurred by Greece in 1983 and 1984 in buying foot-and-mouth vaccine to be used in the buffer zone referred to in Article 1, - 50 % of expenditure incurred by Greece in 1983 and 1984 in carrying out foot-and-mouth disease vaccination in the buffer zone referred to in Article 1. This contribution shall be granted after submission of documentary evidence and a detailed report on the vaccination campaign. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 9 February 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 78. (2) OJ No L 186, 8. 7. 1981, p. 22.